NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: April 19, 2022


                        S22A0179. DAVENPORT v. WARD.


       BETHEL, Justice.

       We granted Gregory Davenport’s application for a certificate of

probable cause to appeal the denial of his petition for a writ of

habeas corpus, identifying the following question: whether the

habeas court erred in finding that a count of aggravated assault

predicated on the use of a deadly weapon did not merge with

Davenport’s conviction for armed robbery. This appeal followed.

Because we conclude that the habeas court erred with respect to that

question, we reverse its judgment in part.

       1. Relevant to this appeal, on July 24, 2015, a Floyd County

grand jury jointly indicted Davenport and a co-defendant for armed

robbery (Count 1), aggravated assault with intent to rob (Count 2),
and aggravated assault with a deadly weapon (Count 3).1

Specifically, Count 1 charged Davenport with armed robbery by

taking property “from the person and immediate presence of Floyd

Roebuck, by the use of an offensive weapon, to wit: a handgun and

firearm.” Count 3 charged Davenport with aggravated assault by

making “an assault upon the person of Floyd Roebuck, with a

handgun and firearm, a deadly weapon.”

     On February 8, 2016, Davenport entered a non-negotiated

guilty plea as to all counts, and he was sentenced on April 19, 2016.

At Davenport’s sentencing hearing, the State set forth the factual

basis for Davenport’s crimes. In relevant part, the State represented

as follows:

     Roebuck stated he went to Kroger to pick up some
     groceries, and when he pulled into his parking space, he
     noticed an older model Nissan Altima, tan in color. . . .
     Roebuck said that when he came out of Kroger, he noticed
     the Nissan then parked near his vehicle. He then left
     Kroger and went straight home.

     [Roebuck] said he popped the trunk release lever, and
     then he turned to open his door. It was at that time, as

     1  Davenport and his co-defendant were also charged with five other
counts not at issue in this appeal.
                                   2
     soon as he turned, he noticed a black male, [Davenport],
     in front of him with a gun pointed at him. [Davenport]
     said he looked at the gun, and [Davenport] said, “Yeah,
     it’s loaded.” [Roebuck] said the only other statement that
     [Davenport] made was, “Give me your wallet and your cell
     phone.” [Roebuck] did as he was told because he was
     afraid, basically, that he would be killed.

     [Roebuck] said as soon as [Davenport] got the money and
     the phone, he walked away from his car in a fast but not
     running manner. [Roebuck] saw [Davenport] getting in
     his car matching the one that had basically been watching
     him at Kroger.

     At sentencing, the trial court concluded that Count 2,

aggravated assault with intent to rob, merged into Count 1, armed

robbery, because they were based on the same underlying

transaction. However, the trial court also concluded that Count 3,

aggravated assault with a deadly weapon, did not merge into Count

1 because the aggravated assault could have been committed

without the intent to rob. The trial court sentenced Davenport to 20

years in prison on Count 1 and 20 years in prison on Count 3, to be

served consecutively. 2



     2 Davenport was also sentenced on some of the other counts, but those
sentences are not at issue in this appeal.
                                    3
      On January 2, 2018, Davenport filed a pro se petition for a writ

of habeas corpus against the Commissioner of the Department of

Corrections, 3 alleging nine grounds of ineffective assistance of

counsel. On May 21, 2018, Davenport filed an amended habeas

petition alleging additional grounds for relief. Among other claims,

the amended petition alleged that Count 3 should have merged with

Count 1. The habeas court denied relief on each of Davenport’s

claims for relief on February 22, 2021.

      Davenport filed a timely notice of appeal and a timely

application for a certificate of probable cause to appeal. On

September 21, 2021, this Court granted Davenport’s application as

to the merger claim. 4

      2. The State concedes the merger error alleged by Davenport,


      3   At the time Davenport filed his petition, Gregory Dozier was
Commissioner of the Department of Corrections. Timothy Ward became
Commissioner on February 18, 2019, and currently holds that position. Ward
was substituted as the defendant in this case by operation of law. See OCGA §
9-11-25 (d) (1) (“When a public officer is a party to an action in his official
capacity and during its pendency . . . ceases to hold office, . . . his successor is
automatically substituted as a party.”).
       4 Davenport is represented in this appeal by the Mercer Habeas Project

at the Mercer University School of Law. We thank the faculty and students for
their representation of Davenport in this appeal.
                                         4
and we agree that both the trial court and the habeas court erred in

their determinations that Count 3 should not have merged with

Count 1. We have explained that “because there is no element of

aggravated assault with a deadly weapon that is not contained in

armed robbery, that form of aggravated assault will merge into

armed robbery if the crimes are part of the same act or transaction.”

(Citation and punctuation omitted.) Chambers v. Hall, 305 Ga. 363,

365 (3) (825 SE2d 162) (2019); see also Long v. State, 287 Ga. 886,

889 (2) (700 SE2d 399) (2010) (holding that the “deadly weapon”

requirement of aggravated assault under OCGA § 16-5-21 (a) (2) is

the equivalent of the “offensive weapon” requirement of armed

robbery under OCGA § 16-8-41 (a)).

     Count 1 charged Davenport with armed robbery by taking

property “from the person and immediate presence of Floyd

Roebuck, by the use of an offensive weapon, to wit: a handgun and

firearm.” Count 3 charged Davenport with aggravated assault by

making “an assault upon the person of Floyd Roebuck, with a

handgun and firearm, a deadly weapon.” As the State’s recitation of

                                 5
the evidence at Davenport’s sentencing hearing makes clear, both of

those charges arose from the same conduct — threatening Roebuck

at gunpoint and demanding his wallet and cell phone. Accordingly,

Count 3 merged into Davenport’s conviction for armed robbery. “The

trial court failed to recognize that merger and erroneously entered

a conviction and sentence for the aggravated assault, which must be

set aside.” Chambers, 305 Ga. at 365 (3).

     Based on the foregoing, the judgment of the habeas court is

reversed in part. Davenport’s remaining convictions are unaffected

by this ruling.

     Judgment reversed in part. All the Justices concur, except
Ellington, J., disqualified.




                                 6